Citation Nr: 0025875	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right below-the-knee 
amputation as a result of treatment by VA.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision of the RO.  

In January 1999, the Board remanded the case to the RO for 
additional development of the record.  



REMAND

The veteran contends that, as a result of medical treatment 
for his right foot at a VA Medical Center (VAMC) in March and 
April 1996, his right leg had to be amputated below the knee.  
Specifically, the veteran maintains that he did not receive 
proper or timely medical care at the VAMC and that this 
resulted in additional disability in the form of the 
amputation of the right lower extremity.  

The Board remanded the case in January 1999 expressly for the 
purpose of attempting to have all pertinent medical evidence 
and to inform the veteran of the evidence necessary to 
complete his claim.  

In the 1999 Remand, the Board noted that the veteran and his 
wife had offered testimony on two occasions; once before a 
Hearing Officer at the RO and again before the undersigned 
Member of the Board sitting at the RO.  On both occasions, 
they described the events leading up to the veteran's right 
leg amputation.  According to the veteran and his wife, he 
originally sought treatment at the VAMC for tenderness in his 
right heel and was prescribed Motrin and a shoe insert; when 
this did not relieve his pain, he was given a steroid 
injection into his right foot.  He explained that, after 
receiving the shot, his foot became red and swollen and 
remained very painful.  

The veteran noted in connection with his hearing testimony 
that he was subsequently informed by another physician that, 
given his diabetic condition, he would not have treated his 
heel by giving him such a shot; however, a copy of records or 
statements to this effect had not been associated with the 
claims file.  

Through the 1999 Remand, the Board went on to report that the 
veteran and his wife had indicated that he returned to the 
VAMC several times for treatment after the shot, but each 
time had been told that he would have to wait for the 
swelling to subside.  They explained that his toes finally 
began to crack and ultimately started to turn black and blue.  
According to the veteran and his wife, they then consulted a 
private physician, who diagnosed gout and recommended that 
the veteran return to VA for treatment by a "vascular" 
doctor.  A record of treatment from this physician also had 
not been associated with the claims folder.  

The veteran also related that, after returning to the VAMC, 
he had been admitted, but had to be transferred to another 
medical facility in order that certain tests could be 
accomplished, as the equipment at the VAMC was not operating.  
While at the other medical facility the veteran first 
underwent bypass surgery and then, a week later, had his 
right lower extremity amputated below the knee.  

After repeating that the evidence currently associated with 
the claims file included testimony from the veteran 
indicating that he had been informed by a physician that the 
treatment for his foot might have been improper in light of 
his diabetic condition, the Board concluded the Remand by 
indicating that, as competent evidence to support such an 
assertion was central to the veteran's claim, additional 
steps should be taken to attempt to obtain more complete 
medical evidence.  

In a letter to the veteran dated January 26, 1999, the 
Veteran's Service Center Manager requested that the veteran 
provide VA with the names and addresses of all sources of 
treatment for his claimed condition since it had occurred.  
He noted that VA was especially interested in any medical 
evidence which tends to support the veteran's assertions that 
his right leg amputation was the result of improper or 
untimely medical care by the Department of Veterans Affairs.  

In his February 1999 reply letter, the veteran stated that, 
in response to the request by VA for medical evidence 
concerning the right below-the-knee amputation, all those 
medical records could be obtained from his medical records at 
the VAMC.  

Following a VA request, numerous clinical records were 
obtained from the VAMC and associated with the claims file.  
However, it was determined by the RO that none of these 
records contained evidence indicating that the veteran's 
below-the-knee amputation was the result of VA treatment.  

The veteran's service representative has argued in a written 
presentation subsequently received in June 2000 that the 
veteran was never fully informed of the evidence necessary to 
prove his claim.  The service representative essentially 
argued that in Robinette v. Brown, the Court determined that, 
if the VA found that a claim was not well grounded, but also 
determined that the claimant had notified the VA of evidence 
that might cure the defect and make the claim well grounded, 
the VA must advise the claimant that this evidence was needed 
to complete his or her application.  

The veteran's representative further argued that, while the 
veteran was told to submit medical evidence that "tends to 
support his contention that his right leg amputation was the 
result of improper or untimely medical care by VA," he was 
never specifically told to obtain and submit a written 
statement from the doctor whom he had discussed at his 
personal hearing.  

The service representative further has stated that it was 
very unlikely that the VAMC treatment records would contain 
such a statement and that the veteran should have been 
informed of the importance of him submitting such a written 
statement from the physician in question.  He also indicated 
that, from the veteran's February 1999 response to the RO's 
request, it was obvious that the veteran had no idea that the 
evidence the RO was referring to was the supporting statement 
from that doctor.  The service representative has argued that 
a second Remand was in order since the development conducted 
pursuant to the Court's holding in Robinette was not clear 
and, thus, not really helpful to the veteran.  

In an effort to ensure that the veteran is fully informed of 
the evidence necessary to complete or well ground his claim, 
the Board agrees that a second Remand is required to comply 
with contentions advance on his behalf in this case. 

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, section 5103(a) 
of title 38 of the U.S. Code provides: "If a claimant's 
application for benefits under the laws administered by the 
Secretary is incomplete, the Secretary shall notify the 
claimant of the evidence necessary to complete the 
application." 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2000).  

VA, in certain circumstances, may be obligated to advise the 
veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  (Finding that an application is 
incomplete if VA is put on notice of the likely existence of 
competent medical evidence that would, if true, be relevant 
to, indeed necessary for, a full and fair adjudication of an 
appellant's claim.)  

Here, after review of the facts of the case and the 
correspondence between the veteran and VA, the Board finds 
that on remand, the veteran should be specifically informed 
that he must submit medical evidence to support his lay 
assertions that the claimed below-the-knee amputation was 
related to improper or untimely treatment on the part of VA.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for a right below-the-knee 
amputation as a result of treatment by 
VA.  This should include asking him to 
provide all medical evidence to support 
his lay assertions that his amputation 
was due to improper or untimely care by 
VA.  In so doing, the RO should inform 
the veteran of the evidence necessary for 
submitting a well-grounded claim.  
Specifically, the RO should point out 
that that the claim is currently lacking 
medical evidence of a nexus between the 
claimed below-the-knee amputation and 
improper and untimely medical care by VA.  
The veteran should be informed that in 
order to complete his claim, he must 
submit medical evidence of a causal link 
between the treatment and his claimed 
amputation.  The RO should also point out 
that the type of evidence necessary to 
complete the claim includes medical 
evidence, such as a statement from a 
physician, indicating that VA provided 
improper or untimely care with regard to 
the veteran's right foot problems and 
that this led to his below-the-knee 
amputation.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  In addition, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of any 
other treatment received from all VA and 
non-VA health care providers for his 
right leg and foot problems since 1996.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain any copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 8 -


